Dissenting Opinion by
Hoffman, J.:
I respectfully dissent from the Majority’s holding that the trial court did not commit reversible error when it submitted an admittedly garbled recording for the jury’s deliberation.
Appellant was charged with bribery and solicitation arising from two separate incidents. On March 14, 1972, appellant allegedly handed James Malloy, a Philadelphia police officer, $250 to be divided among members of his squad for the purpose of ignoring a suspected gambling operation. On advice from superiors, Officer Malloy set up a second meeting demanding additional monies, which was held on April 7, 1972. Malloy allegedly taped the meeting on a hidden recorder and testified that it reflected a second transaction involving the “gift” or $275 to “look the other way.”
In his opening remarks, the district attorney previewed the importance he wished the jury to attribute to the recording: “. . . that tape recording . . . clearly will show to you that it was the intention and purpose of that money to pass from Mr. Wright to James Mal-loy for the purpose of corruptly influencing the remaining members of James Malloy’s squad.” When the Commonwealth attempted to introduce the recording, the trial court, asked to hear the recording in chambers before it could be played before the jury. After hearing the tape, the trial judge stated that the tape was of such “poor quality” as to be virtually “indistinguishable . . . [as to] what they were saying.” He, therefore, refused to allow the admission of the recording to evidence the content of the conversation, but, *142over the objection of defense counsel, ruled that it could be admitted to show that a conversation took place.
The jury found the appellant not guilty on the charges arising out of the alleged March 14th transaction, but found the appellant guilty of said offenses with respect to the April 7th meeting.
It is significant to note that the trial judge, who admitted that the recording was hopelessly garbled, nevertheless, instructed the jury in the following manner: “Ladies and gentlemen, we are going to have a tape played. But I have a judgment that it is of such poor quality that it cannot be used as proof of facts which were related thereon, because it can be misinterpreted, you see, because some of the words are indistinguishable. You will have to determine for yourselves whether or not there are two voices. And this is being offered as part of the Commonwealth’s case, ladies and gentlemen, if you believe that a conversation was recorded.” (Emphasis added.) Unable to discern the identity of the speakers, or if in fact whether there was more than one voice on the tape, the trial court left the question to the jury for its determination. This, I believe was error. Our Supreme Court has held that “. . . tape recordings are admissible in evidence when they are properly identified and are a true and correct reproduction of the statements made, and when the voices are properly identified.” Commonwealth v. Bolish, 381 Pa. 500, 524, 113 A. 2d 464 (1955); Commonwealth v. Hart, 403 Pa. 652, 660, 170 A. 2d 850, cert. den. 368 U.S. 881 (1961); Commonwealth v. Lopinson, 427 Pa. 284, 308, 234 A. 2d 552 (1967). It is for the trial court, and not the jury, to determine the admissibility of evidence and the competency of witnesses. See, e.g., Thomas v. Ribble, 404 Pa. 296, 172 A. 2d 280 (1961); Wagner v. Somerset *143County Memorial Park, 372 Pa. 338, 93 A. 2d 440 (1953). It is the province of the jury to decide as to the weight and sufficiency of the evidence only after the trial court has decided the preliminary question of admissibility or competency of the evidence.
In the case of documents or recordings, it is the duty of the trial court to insure that the evidence is properly authenticated before submitting the matter to the jury. Such authentication must include proper identification of the evidence, including a verification that the individuals purporting to engage in the communication is satisfactorily demonstrated; and, that the recording or document must be a “true and correct reproduction of the statements made.” It is only after these initial determinations that a trial court may properly submit the evidence to the jury on the question of weight and sufficiency. In the instant case, the trial court clearly failed to make the authentication necessary. Both the lower court and the majority emphasize that the complaining witness, the alleged participant in this two-way conversation, provided the identification necessary for authentication. Considering the garbled nature of the recording, and the indiscernible content thereof, I do not believe that the complainant may provide the supporting testimony necessary to cure the “poor quality” of the evidence. In any case where the recording may not “speak for itself” or where a third person, disinterested to the case in question, may not corroborate or provide sufficient identity of the voices, such identity may not be provided by the party seeking to incriminate the defendant by its admission. It is evident that the admission of the recording was damaging to the defendant’s case. The charges arising from the original meeting were, in the minds of the jurors, not sufficiently proven. The only difference in the quality and quantity of evidence arising out *144of the second meeting, upon which rests appellant’s conviction, is the admitted recording. I do not believe that the trial court should have permitted the jury to speculate on the quality of the recording and the identity of the voices thereon.
The judgment of sentence should be reversed, and appellant granted a new trial.
Spaeth, J., joins in this dissenting opinion.